Citation Nr: 1026403	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-22 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions of the St. Paul, Minnesota, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran and D.B. testified at a Travel Board 
hearing held before the undersigned Acting Veterans Law Judge.  
This judge held the record open for 30 days for the submission of 
lay statements.  In June 2010, the appellant submitted additional 
lay statements and waived initial agency of original jurisdiction 
consideration of such evidence.


FINDINGS OF FACT
 
1.  The preponderance of competent and credible evidence shows no 
nexus between a current diagnosis of bilateral sensorineural 
hearing loss and service, to include in-service noise exposure.

2.  The preponderance of competent and credible evidence shows no 
nexus between a current diagnosis of tinnitus and service, to 
include in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated while 
on active duty, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred or aggravated while on active duty.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met here. There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in August 2007 and March 2008 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  The 
notice also explained how VA determines disability ratings and 
effective dates.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained the 
Veteran's service treatment records and private treatment 
records, and afforded him a VA examination.

At the hearing, the Veteran testified that probably five to six 
years after separation from active service he sought medical 
treatment for ear symptomatology.  The claimant did not identify 
the medical professional that he saw.  Previously, in August 2007 
and March 2008 correspondence, the RO asked the appellant to 
authorize the release of any relevant medical providers.  The 
Veteran only authorized the release of records of Dr. Horecka, 
who had been treating him since 1984.  In light of the 
appellant's failure to identify with specificity his initial 
treating provider, much less authorize the release of that 
provider's records, there is no further duty to assist with 
regard to these records.  In this regard, the Board notes that 
"the duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

In a September 2008 notice of disagreement, the Veteran requested 
another VA examination because he claimed that he did not 
understand some of the September 2007 VA examiner's questions.  
In a December 2008 statement, the representative alleged that the 
appellant misunderstood the examiner's questions regarding the 
history of tinnitus.  The claimant's spouse and daughter 
submitted statements regarding his inability to understand oral 
communications.  As explained below, the Board finds that the 
Veteran's reporting is not credible in this regard.  Therefore, 
the scheduling of another VA examination is not necessary.
 
There is no evidence that any VA error in notifying or assisting 
the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d).

The mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that injury.  
In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a veteran's 
claim. See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran had 
a chronic condition in service and still has that condition.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying 
the laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
(dB) or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

The September 2007 VA examination report shows that the Veteran 
has impaired hearing bilaterally for VA purposes, as well as 
tinnitus.  Thus, the question is whether current hearing loss and 
tinnitus are related to active military service or events 
therein.  See 38 C.F.R. § 3.303.

Concerning in-service disease, a review of service treatment 
records reveals no evidence of hearing loss disability as defined 
by VA in either ear or a diagnosis of tinnitus.  While the 
Veteran was treated in service for otitis media and otitis 
externa, there were no complaints or findings of ringing in the 
ears or hearing loss.  An induction audiogram in January 1967, 
the results of which were converted from ASA units to ISO(ANSI) 
units, shows that the auditory thresholds were the following: 




HERTZ


500
1000
2000
4000
RIGHT
20
10
10
15
LEFT
20
25
15
20

An audiogram on separation in June 1969 shows that the auditory 
thresholds were the following: 




HERTZ


500
1000
2000
4000
RIGHT
5
5
5
5
LEFT
5
10
5
10

Therefore, the veteran's hearing in both ears was within normal 
limits at the relevant frequencies at separation.  See Hensley, 5 
Vet. App. at 157 (the threshold for normal hearing is from 0 to 
20 decibels).  Moreover, the Veteran expressly denied hearing 
loss in a report of medical history completed at discharge.  

Furthermore, the record does not reflect medical evidence showing 
any manifestations of hearing loss during the one-year 
presumptive period after separation from service.  Rather, 
hearing loss was initially noted in January 1996, over 26 years 
after service.

The Veteran served on active duty as an ammunition storage 
specialist.  He testified that he had loud noise exposure when he 
fired a tank-based machine gun while on duty at the command post.  
His contentions of noise exposure are consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a).  
Accordingly, the Board finds that the appellant had in-service 
noise exposure.  The question, again, is whether the currently 
diagnosed hearing loss and tinnitus are attributable to such in-
service noise exposure.

The Board has reviewed all service treatment records, the 
September 2007 VA examination report, and the records and 
statement of Dr. Horecka.  

In a July 2008 statement, Dr. Horecka in essence opined that the 
bilateral hearing loss and tinnitus were related to the in-
service noise exposure.  This doctor's opinion is predicated in 
part on a finding that there was significant change in the middle 
frequencies between the induction and separation audiograms.  
This predicate is not supported by the service treatment records.  
A review of the audiograms shows no increase in the pure tone 
thresholds in 1000 and 2000 Hertz between the induction and 
separation audiograms.  Moreover, Dr. Horecka did not address the 
Veteran's post-service noise exposure.  Therefore, Dr. Horecka's 
opinion is of limited probative value.

The VA examiner opined that the hearing loss and tinnitus were 
not due to the in-service noise exposure.  The examiner noted 
that the Veteran's hearing level was normal on separation and 
that there were no significant decreases in hearing levels from 
induction to separation.  These findings are consistent with the 
service treatment records.  The examiner added that there is no 
literature to suggest that once a veteran is removed from the 
military noise, such noise exposure will affect his hearing at a 
later date.  He also observed the appellant had post-service loud 
noise exposure.  

The examiner noted that the appellant claimed that he did not 
notice tinnitus in service and that he in fact first noticed his 
tinnitus only 10 to 15 years ago when he first noticed his 
hearing loss, which was well after service.  In this regard, the 
Veteran claims that he misunderstood the examiner's question on 
the history of tinnitus.  The Board finds that the Veteran is not 
credible on this point.  Although the claimant at separation 
reported a history of ear, nose, or throat trouble, he only 
reported the ears occasionally hurt and get infected, an 
assertion supported by the service treatment records.  There was 
no reporting of ringing in the ears.  Moreover, as noted 
previously, the appellant also denied any hearing loss at 
separation.  Furthermore, the Veteran did not claim an in-service 
hearing loss or tinnitus until almost 38 years after service.  
Had he experienced continuous hearing loss since that time it is 
reasonable to expect that he would have raised a claim much 
sooner.  

[I]t is not error for the BVA to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reason or bases. It is the 
responsibility of the BVA, . . . to assess the credibility and 
weight to be given to evidence." " Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Among  the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, for the above-mentioned reasons, the Board gives 
greater probative weight to the opinion of the VA examiner than 
to the opinion of Dr. Horecka.  

The only other evidence supporting the claims that the hearing 
loss and tinnitus are due to service is the statements and 
testimony of the Veteran and the statements of his family.  It is 
acknowledged that these individuals are capable of reporting 
their observations as to the Veteran's problems with hearing.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in this 
case, the Veteran had post-service noise exposure in his civilian 
occupation.  Thus, their observations as to his hearing loss, 
while valid, due not help to establish that such hearing loss had 
its onset in service.  Moreover, such statements do not here 
establish continuity of symptoms dating back to separation, 
because the evidence clearly shows normal audiometric findings, 
and an express denial of hearing loss, at discharge.  Moreover, 
the Veteran has given inconsistent information regarding the 
onset of his symptomatology.  The Board gives greater weight to 
the opinion of the VA examiner regarding the onset of 
symptomatology than on the claimant's later reporting of 
continuous symptomatology.  Therefore, continuity of 
symptomatology has not been demonstrated.

In sum, the preponderance of the evidence is against finding a 
nexus between the post-service diagnoses of bilateral 
sensorineural hearing loss and tinnitus, and service.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


